72 So. 3d 339 (2011)
Velislav V. MATZOV, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-5243.
District Court of Appeal of Florida, Second District.
October 26, 2011.
J. Jervis Wise and Bjorn E. Brunvand of Bjorn E. Brunvand, P.A., Clearwater, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to Matzov's right, if any, to file a timely motion pursuant to Florida Rule of Criminal Procedure 3.850.
NORTHCUTT, DAVIS, and BLACK, JJ., Concur.